— In juvenile delinquency proceedings, the appeal is from an order of disposition of the Family Court, Kings County, dated December 9, 1981 (Palmer, J.), and modified on March 23, 1982 (Rand, J.), which, upon appellant’s guilty pleas, adjudicated him a juvenile delinquent and placed him with the New York State Division for Youth. Order, as modified, reversed, on the law, without costs or disbursements, the fact-finding determinations are vacated, and the proceedings are remitted to the Family Court, Kings County, for further proceedings consistent herewith. As the Corporation Counsel concedes, the fact-finding hearing on which the challenged order of disposition is based was inadequate. The record fails to show either a waiver by appellant of his rights or any factual statements by him underlying his pleas. Accordingly, the order must be reversed (see People v Gina M. M., 40 NY2d 595; Matter of Lawrence S., 29 NY2d 206; Matter of Sherman W., 88 AD2d 997; Matter of Myacutta A., 75 AD2d 774; Matter of John R., 71 AD2d 896). Lazer, J. P., Weinstein, Bracken and Rubin, JJ., concur.